PER CURIAM.
We affirm the order revoking Michael Martinez’s probation. But the written order does not conform to the circuit court’s oral announcement of the conditions violated. At the revocation hearing, the court found that Martinez violated condition N, which required him to perform community service work. The written order of revocation also states that he violated conditions 9, J and L. We remand with directions that the order be corrected to reflect that the violation was based solely on condition N. See Boggs v. State, 557 So.2d 203 (Fla. 2d DCA 1990).
ALTENBERND, NORTHCUTT, and CASANUEVA, JJ., Concur.